DETAILED ACTION
	Claims 1-7 and 9-19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 24, 2021 has been acknowledged and has been entered into the instant application file.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) along with an election of species in the reply filed on August 24, 2021 is acknowledged.  The traversal is on the ground(s) that claims 9-19 are now dependent on claim 1 and are therefore the same invention.  This is not found persuasive because claim 9 is drawn to using the first method in a second method of the synthesis of a pharmaceutical active substance containing a biaryl group.  This is a materially different method that contains additional steps such that Group II contains a different technical feature than Group I.
The requirement is still deemed proper and is therefore made FINAL.  Claims 9-19 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the genus where L is X-Y-Z, X is SO2, Y is NR4, Z is CR7R8, and all other substituents are as defined.
Priority
The claim to priority as a 371 filing of PCT/EP2018/081727 filed on November 19, 2018, which claims benefit of EP 17202739.3 filed on November 21, 2017 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on September 24, 2020 has been considered by the Examiner.
Improper Markush Grouping
Claims 1-7 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formula II 
    PNG
    media_image1.png
    29
    65
    media_image1.png
    Greyscale
 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  The common use of the genus is for the compound to be photoactive in order to remove the L group and allow Ar and Ar’ to couple together.  However, X and Y in L can be different atom groups, which does not allow for L to possess a single structural similarity, especially given that Ar and Ar’ can be any aryl or heteroaryl group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 2, and 7, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).  As claims 3-6 are dependent on an indefinite base claim, claims 3-6 are indefinite.
Claims 1 and 2 make reference to protective groups in Greene’s Protective Groups in Organic Synthesis, 5th Edition.  However, this reference renders the claims indefinite as a claim is required to stand on its own and the recitation of the book is neither present in the disclosure or properly invoked via 35 U.S.C. 112(f).  As claims 3-7 are dependent on an indefinite claim, claims 3-7 are also indefinite.
Conclusion
Claims 1-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626